Citation Nr: 0819984	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  05-02 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent 
for myelitis of the cervical spine, with arthrodesis of 
vertebrae C4, C5 and C6.

2. Entitlement to special monthly pension, based on the need 
for the regular aid and attendance of another or for being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1959 to August 1961.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  

When this matter was last before the Board in June 2006, the 
Board confirmed the denial of the veteran's claims.  

The veteran appealed the Board's June 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2007 Memorandum Decision, the Court vacated the 
Board decision and remanded the matter to the Board for 
further development and re-adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2008, the veteran was notified by the Board that the 
Veterans Law Judge who had conducted a hearing that the 
veteran had attended at the RO in January 2006 was no longer 
employed by the Board.  The veteran was asked whether he 
wanted to attend another hearing before another Veterans Law 
Judge.

In April 2008, the veteran submitted a statement indicating 
that he wished to be scheduled for a Board hearing at the RO 
before a Veterans Law Judge of the Board via video 
conference.  It is a basic principle of veterans' law that 
the Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104.  
Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before 
the Board will be granted if an appellant expresses a desire 
for one.


Accordingly, the case is REMANDED for the following action:

Schedule the veteran for an in-person 
Board hearing or a video conference 
Board hearing at the Las Vegas, 
Regional Office before a Veterans Law 
Judge of the Board, as soon as it may 
be feasible.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



